TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00386-CV


In re Joseph R. Willie, II and Shalanda D. Moore




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N
		Relators Joseph R. Willie, II and Shalanda Moore filed a petition for writ of
mandamus and requested that this Court order the trial court to vacate an order entered on
June 11, 2012.  The stated basis for the requested relief is that Relators had filed Motions for Release
on Personal Recognizance after the trial court held them in contempt on May 9, 2012, and that the
trial court was therefore required by statute "to refer their motions to the Presiding Judge of the
Third Administrative Judicial region for the assignment of another judge to determine the guilt or
innocence of the Relators."  See Tex. Gov't Code Ann. § 21.002(d) (West 2004) (officer of court
who is held in contempt by trial court shall, on proper motion, be released on his own personal
recognizance pending determination of his guilt or innocence by judge other than judge of offended
court).  Instead, the trial court conducted a hearing on June 11, 2012 and entered the order Relators
seek to vacate.  For Relators to be entitled to the relief they seek in this petition, the May 9, 2012
order must be one that held Relators in contempt.  See id.  Having reviewed the May 9, 2012 order,
we conclude that it is not a contempt order, but rather a sanctions order.  See Stripling v. Williams,
No. A14-89-00331-CV, 1990 WL 28920, at *2 (Tex. App.--Houston [14th Dist.] Mar. 15, 1990,
no writ) (order that does not confine or punish party for conduct, but merely orders him to comply
with court orders is not contempt order); cf. Velasquez v. Lunsford, No. 14-99-00186-CV,
2000 WL 64115, at *2 (Tex. App.--Houston [14th Dist.] Jan. 27, 2000, no pet.) (order was contempt
order rather than sanctions order because it stated that party was in contempt and sentenced party to
ten days in jail).
		The petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).  The stay
order issued by this Court on June 13, 2012 is lifted.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Filed:   July 6, 2012